DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on May 9, 2022 for the patent application 16/867,388 originally filed on May 5, 2020. Claims 1, 3-15, and 33 are amended. Claims 2, 16-32, 34, and 35 are cancelled. Claims 1, 3-15, and 33 remain pending. The first office action of December 8, 2020, the second office action of April 22, 2021, and the third office action of January 5, 2022 are fully incorporated by reference into this office action.

Information Disclosure Statement
The Information Disclosure Statement filed on May 9, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The claims were amended to remove confusing terminology in regard to “a plurality of textual objects” and “text.” Accordingly, the outstanding objections to the claims are withdrawn. However, new objections are introduced in this office action, as detailed below.
Applicant’s amendments to the claims are sufficient to overcome the outstanding 35 USC 103 rejections of record. However, new rejections are applied herein under 35 USC 103 in light of newly introduced limitations.

Claim Objections
Claim 9 is objected to because of the following informalities: typographical errors.
Claim 9 recites the limitation “The method according to claim, 1 further comprising…” The Examiner reasonably believes this is a typographical error and should be corrected to “The method according to claim[[,]] 1, further comprising…” Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-15, and 33 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “arranging textual objects,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “processing an inputted paragraph containing the textual objects therein, 
positioning a plurality of non-linear shaped boundaries on a background portion to form thereon divided locations for the textual objects to be positioned therebetween, where each of the plurality of non-linear shaped boundaries is separated by a second distance; 
positioning the textual objects within the background portion in the divided locations such that the textual objects are (i) at a same first distance from a non-linear shaped boundary located above each of said textual objects and another non-linear boundary below each of said textual objects, and (ii) parallel to each of said non-linear shaped boundaries, 
converting said paragraph of textual objects positioned relative to said background portion into a dyslectic-friendly image, and 
printing said dyslectic-friendly image, 
whereby dyslexics can read and understand the paragraph containing the textual objects positioned within the plurality of non-linear, shaped boundaries.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computer device” is claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “arranging textual objects,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computer device” is claimed, these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 3-15 and 33 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 3-15 and 33 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claim 1.
Therefore, claims 1, 3-15, and 33 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bizziocchi (US 2003/0215775).
Regarding claim 1 (Currently Amended), Bizziocchi discloses a method that allows a dyslexic to read and understand a plurality of textual objects formed as a paragraph (Bizziocchi [0007], “displaying text that produces a layout that allows a person reading the displayed text to increase reading speed without diminishing reading comprehension,” a person, dyslexic or not, is capable of reading and understanding the displayed text of Bizziocchi), the method comprising: 
processing, by a computer device, an inputted paragraph containing the textual objects therein (Bizziocchi [0006], “The present invention includes a method of displaying text in a format that compensates for the tendency of the eye to follow an elliptical path while reading… The displayed text is arranged in a manner that increases the likelihood that a person's eye shifts focus from the end of a current text line to the beginning of a following line of text… This arrangement reduces the amount of adjustment that must be made by the person's eye motion in picking up the beginning of a next line of text to be read… The method may be implemented by computer software to automatically generate text in this fashion, or to convert conventional text for rapid reading.”), 
positioning a plurality of non-linear shaped boundaries on a background portion to form thereon divided locations for the textual objects to be positioned therebetween, where each of the plurality of non-linear shaped boundaries is separated by a second distance (Bizziocchi Figs. 7-9 and [0033], “FIG. 7 shows the geometry of the phantom lines used in the exemplary embodiment described above, without inclusion of any text characters. FIG. 8 shows a column of text, all of which is displayed according to the format of the present invention. Note that the heading is presented in a conventional format. FIG. 9 shows two columns of text. FIG. 9A shows a column of text displayed according to the present invention. For contrast, FIG. 9B shows a column of the same text, displayed conventionally,” the boundaries are non-linear and uniformly-spaced); 
positioning the textual objects within the background portion in the divided locations such that the textual objects are (i) at a same first distance from a non-linear shaped boundary located above each of said textual objects and another non-linear boundary below each of said textual objects, and (ii) parallel to each of said non-linear shaped boundaries (Bizziocchi Figs. 7-9 and [0033], “FIG. 7 shows the geometry of the phantom lines used in the exemplary embodiment described above, without inclusion of any text characters. FIG. 8 shows a column of text, all of which is displayed according to the format of the present invention. Note that the heading is presented in a conventional format. FIG. 9 shows two columns of text. FIG. 9A shows a column of text displayed according to the present invention. For contrast, FIG. 9B shows a column of the same text, displayed conventionally,” textual objects are aligned with the non-linear boundaries and are the same distance from the boundary line above and the boundary line below. Furthermore, the non-linear boundaries run parallel with each other.), 
converting, by said computer device, said paragraph of textual objects positioned relative to said background portion into a dyslectic-friendly image (for example, Bizziocchi Fig. 9B is converted to Fig. 9A on a display (background portion)), and 
printing said dyslectic-friendly image (It is first noted that “printing” can be interpreted as printing text onto a display screen. Nonetheless, Bizziocchi also discloses using a physical printer device to print the modified text onto physical media, see [0035], “The process for modifying text according to the present invention can be implemented in software, which can automatically calculate the curvature of the modified baseline and the placement of the text according to the values of parameters for the subject text… which can display text that is formatted… As another alternative, the text modification can be selected as an option for printing only. As known to those of skill in the art, modern printers, such as laser printers, can easily print text in any of a variety of formats, and can be adapted to print according to the format described herein.”), 
whereby dyslexics can read and understand the paragraph containing the textual objects positioned within the plurality of non-linear, shaped boundaries (As noted earlier, dyslexics are capable of reading and understanding the paragraphs as formatted by Bizziocchi. It is further noted that dyslexics are also capable of reading and understanding conventional linear-formatted text, even if with more difficulty).
Regarding claim 3 (Currently Amended), Bizziocchi discloses that the same first distance is an equal distance from the plurality of non-linear shaped boundaries that is located below and/or above each of said textual objects (Bizziocchi Figs. 7-9, showing textual objects are aligned with the non-linear boundaries and are the same distance from the parallel boundary line above and the parallel boundary line below).
Regarding claim 4 (Currently Amended), Bizziocchi discloses that the same first distance is an equal distance from the plurality of non-linear shaped boundaries that is located below the textual objects, and/or from the plurality of non-linear shaped boundaries that is located above the textual objects (Bizziocchi Figs. 7-9, showing textual objects aligned with non-linear shaped boundaries substantially equal distance from the upper and lower non-linear shaped boundaries).  
Regarding claim 5 (Currently Amended), Bizziocchi discloses that the same first distance is substantially 1/3 of the second distance (Bizziocchi Fig. 9A, showing text with spacing between lines of text appearing to be “substantially” 1/3 of the height of a line).  
Regarding claim 6 (Currently Amended), Bizziocchi discloses that a plurality of non-linear shaped boundaries located below each textual objects is at a third distance from each textual objects, and another one of the plurality of non-linear shaped boundaries is located above each textual objects at a fourth distance, where the third distance and fourth distance vary from a second distance by up to 10% (Bizziocchi Fig. 9A, showing third distance and fourth distance appearing to be substantially the same as second distance).  
Regarding claim 7 (Currently Amended), Bizziocchi discloses that the third distance and the fourth distance are the same (Bizziocchi Fig. 9A, showing third distance and fourth distance appearing to be substantially the same as second distance).  
Regarding claim 8 (Currently Amended), Bizziocchi discloses that each of the non-linear shaped boundaries comprise a non-linear line (Bizziocchi Fig. 6 and Fig. 7, showing a non-linear line forming a non-linear shaped boundary).
Regarding claim 9 (Currently Amended), Bizziocchi discloses: generating a border that corresponds to a geometric shape to surround the paragraph of said textual objects with said non-linear boundaries thereabout (Bizziocchi Fig. 8 and Fig. 9A, showing the plurality of non-linear boundaries and textual objects enclosed by a rectangular-shaped border).  
Regarding claim 10 (Currently Amended), Bizziocchi discloses that each textual objects comprises one or more of grammatical letters, words, numbers, and symbols (for example, Bizziocchi Fig. 8, showing textual objects comprising one or more of grammatical letters, words, numbers, and symbols).  
Regarding claim 11 (Currently Amended), Bizziocchi discloses that the one or more grammatical letters, words or symbols comprise a character in a language (for example, Bizziocchi Fig. 8, showing one or more grammatical letters, words or symbols comprising characters in the English language).
Regarding claim 15 (Currently Amended), Bizziocchi discloses that each of the plurality of non-linear shaped boundaries comprises one or more undulations (Bizziocchi Fig. 6 and Fig. 7, showing the non-linear shaped boundaries comprising an undulation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bizziocchi in view of Magnetic Letter Boards sold by The Type Set Co. (hereinafter “Magnetic Letter Boards,” described on their website http://web.archive.org/web/20180331200027/https://thetypesetco.com/ [March 31, 2018] and demonstrated on Twitter post https://twitter.com/thetypesetco/status/952563899014041601 [January 14, 2018]).
Regarding claim 12 (Currently Amended), Bizziocchi does not explicitly teach that each textual object is presented as a block-letter.
However, Magnetic Letter Boards discloses that each textual object is presented as a block-letter (Magnetic Letter Boards website page 3, showing textual objects presented as block-letters).
Magnetic Letter Boards is analogous to Bizziocchi, as both are drawn to the art of text formatting. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Bizziocchi, to include that each textual object is presented as a block-letter, as taught by Magnetic Letter Boards, since it would be a simple substitution of regular uppercase/lowercase letters for block-letters (which are known in the art as uppercase letters) to yield predictable results . Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 13 (Currently Amended), Bizziocchi does not teach that each said dyslexic-friendly image comprises a material selected from at least a paper, a wood, a plastic, a vinyl and a metal.  
However, Magnetic Letter Boards discloses that each said dyslexic-friendly image comprises a material selected from at least a paper, a wood, a plastic, a vinyl and a metal (Magnetic Letter Boards website page 4 discloses photographs of three-dimensional, blocked textual objects, which appear to comprise a solid material such as wood, plastic, and/or metal).
Magnetic Letter Boards is analogous to Bizziocchi, as both are drawn to the art of text formatting. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Bizziocchi, to include that each said dyslexic-friendly image comprises a solid material, as taught by Magnetic Letter Boards, since it would be a simple substitution of display medium from computer display to physical letter blocks on a magnetic board, to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Moreover, Applicant’s specific limitation of paper, wood, plastic, vinyl, or metal as material used for the textual objects is an obvious design choice. Applicant has not disclosed that use of paper, wood, plastic, vinyl, or metal to form display the textual objects solves any stated problem or is for any particular purpose. It appears that using any material as part of the letter display of Magnetic Letter Boards or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Bizziocchi in view of Magnetic Letter Boards to obtain the invention as specified in claim 13, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Bizziocchi in view of Magnetic Letter Boards.

Claims 14 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bizziocchi in view of Walker (US 7,036,075).
Regarding claim 14 (Currently Amended), Bizziocchi does not explicitly teach every limitation of separately displaying a plurality of non-linear shaped boundaries and plurality of textual objects positioned between the plurality of non-linear shaped boundaries on an electronic display.
Bizziocchi does teach a plurality of non-linear shaped boundaries and plurality of textual objects positioned between the plurality of non-linear shaped boundaries on an electronic display (for example, Bizziocchi Fig. 8). However, Bizziocchi does not explicitly teach that the plurality of non-linear shaped boundaries are “displayed.”
However, Walker discloses separately displaying a plurality of non-linear shaped boundaries and plurality of textual objects positioned between the plurality of non-linear shaped boundaries on an electronic display (Walker Fig. 16; also Walker col. 32 lines 51-57, “text is displayed along a curved baseline rather than a conventional horizontal straight line as a function of reader-performer actions. In one embodiment, the curved line is either invisible or substantially less visible than the text displaced.”; also Walker col. 16 lines 54-62, “The enhanced text can be stored in standard word processing format… Such a presentation is a preferred embodiment for the mass distribution of enhanced text for reading as "electronic books."”).
Walker is analogous to Bizziocchi, as both are drawn to the art of text formatting. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Bizziocchi, to include separately displaying a plurality of non-linear shaped boundaries and plurality of textual objects positioned between the plurality of non-linear shaped boundaries on an electronic display, as taught by Walker, since displaying the non-linear shaped boundaries simply applies a known technique to a known method (or device) ready for improvement to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 33 (Currently Amended), Bizziocchi does not teach every limitation of separately displaying a plurality of non-linear shaped boundaries and plurality of textual objects positioned between the plurality of non-linear shaped boundaries on an electronic white board, laptop computer, desktop computer, smartphone, electronic personal digital assistant, electronic mobile communication terminal, electronic media player, electronic book, or electronic notepad. 
Bizziocchi does teach a plurality of non-linear shaped boundaries and plurality of textual objects positioned between the plurality of non-linear shaped boundaries on an electronic white board, laptop computer, desktop computer, smartphone, electronic personal digital assistant, electronic mobile communication terminal, electronic media player, electronic book, or electronic notepad (for example, Bizziocchi Fig. 8). However, Bizziocchi does not explicitly teach that the plurality of non-linear shaped boundaries are “displayed.”
However, Walker discloses separately displaying a plurality of non-linear shaped boundaries and plurality of textual objects positioned between the plurality of non-linear shaped boundaries on an electronic white board, laptop computer, desktop computer, smartphone, electronic personal digital assistant, electronic mobile communication terminal, electronic media player, electronic book, or electronic notepad (Walker Fig. 16; also Walker col. 32 lines 51-57, “text is displayed along a curved baseline rather than a conventional horizontal straight line as a function of reader-performer actions. In one embodiment, the curved line is either invisible or substantially less visible than the text displaced.”; also Walker col. 16 lines 54-62, “The enhanced text can be stored in standard word processing format… Such a presentation is a preferred embodiment for the mass distribution of enhanced text for reading as "electronic books."”).
Walker is analogous to Bizziocchi, as both are drawn to the art of text formatting. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Bizziocchi, to include separately displaying a plurality of non-linear shaped boundaries and plurality of textual objects positioned between the plurality of non-linear shaped boundaries on an electronic white board, laptop computer, desktop computer, smartphone, electronic personal digital assistant, electronic mobile communication terminal, electronic media player, electronic book, or electronic notepad, as taught by Walker, since displaying the non-linear shaped boundaries simply applies a known technique to a known method (or device) ready for improvement to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Examiner notes that the instant amendments to the claims “roll back” the claim limitations so that they are more similar to the originally filed claims. The claim limitations no longer require that the textual objects are physical, three-dimensional objects. In their current form, the claim limitations can once again be interpreted as residing completely in the display of an electronic device. Therefore, the instant claims are again rejected under 35 USC 101 as being directed to an abstract idea, and previously removed references such as Walker and Bizziocchi are once again relevant to the invention.

Regarding the Bizziocchi reference, the Applicant respectfully argues that “Bizziocchi is directed to a method for displaying text where the first letters and/or the last letters of a linear line of letters are curled up at the end(s) only. For example, in Figure 8 the lefthand letters are curved, but the majority of the text in each line remains linear, the line is primarily linear, whereas the textual transformations in the instant invention are entirely non-linear.”
The Examiner respectfully disagrees. While the Examiner agrees that the lines in Bizziocchi are “primarily linear,” they are not entirely linear, and because they are curved on once side, they are considered “non-linear.”

The Applicant further respectfully argues that “the text shown in Bizziocchi is only text, without the aforementioned and claimed visual boundaries built above and below each line of the textual objects, demarcating each line of textual objects, as claimed.”
The Examiner respectfully disagrees. The Applicant is correct to note that the text shown in Bizziocchi is only text, without displayed visual boundaries. However, with the exception of claims 14 and 33, the instant claims do not recite that the boundaries are “displayed.” Claims 14 and 33 do explicitly claim that the boundaries are displayed. However, as noted above, claims 14 and 33 are now rejected under Bizziocchi in view of Walker. The Walker reference explicitly discloses that the boundaries are displayed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YouTube video clip entitled, "Mimic Curved Paragraph Text - Adobe Illutrator Tutorial - Threaded Text and Text on Path," 1 page, uploaded on Aug. 7, 2015 by user "Griffin Street Studio". Retrieved from Internet: <https://www.youtube.com/watch?v=SiaK_jmwLLQ>
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715      

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715